Citation Nr: 1718535	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and T.W. testified at a local hearing conducted by a Decision Review Officer (DRO) in June 2012.  A transcript of the hearing is associated with the evidentiary record.

In a July 2015 decision, the Board, in pertinent part, denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated September 23, 2016, the Court granted the JMR, and the Board's July 2015 decision with respect to the denial of entitlement to SMC based on the need for aid and attendance/housebound status was vacated and remanded for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran requires the regular assistance of another person when caring for his daily personal needs of preparing food, eating and drinking, bathing and hygiene, and medication management as the result of his service-connected impairments due to Parkinson's disease.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

2.  As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The Veteran contends that SMC is warranted because he requires the regular aid and attendance of another person when caring for the daily needs of preparing food, eating and drinking, bathing and hygiene, and medication management as a result of his service-connected impairments due to Parkinson's disease.

The Veteran's service-connected disabilities include right upper extremity impairment due to Parkinson's disease, rated as 70 percent disabling; left upper extremity impairment due to Parkinson's disease, rated as 60 percent disabling; coronary artery disease (valvular heart disease), rated as 60 percent disabling; depression to include sleep impairment due to Parkinson's disease, rated as 30 percent disabling; right lower extremity impairment due to Parkinson's disease and peripheral neuropathy, rated as 20 percent disabling; left lower extremity impairment due to Parkinson's disease and peripheral neuropathy, rated as 20 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; right side facial cranial nerve impairment due to Parkinson's disease, rated as 10 percent disabling; left side facial cranial nerve impairment due to Parkinson's disease, rated as 10 percent disabling; cranial nerve impairment to include speech and swallowing impairment due to Parkinson's disease, rated as 10 percent disabling; minimal scar of the nose, chin and eyebrows, rated as noncompensable; bilateral hearing loss, rated as noncompensable; smell impairment due to Parkinson's disease, rated as noncompensable; gastrointestinal impairment due to Parkinson's disease, rated as noncompensable; urinary impairment due to Parkinson's disease, rated as noncompensable; and erectile dysfunction due to Parkinson's disease, rated as noncompensable.  The Veteran has a 100 percent combined disability rating beginning February 17, 2011. 

Upon a February 2011 VA examination, the VA examiner indicated the Veteran's Parkinson's Disease causes functional impairment due to the Veteran's tremors, unsteadiness, difficulty with ambulation and mobility, and poor dexterity due to the tremors.  A November 2011 VA peripheral nerves examiner noted the Veteran experiences motor weakness due to advanced Parkinson's disease.

Upon the June 2012 DRO hearing, the Veteran testified regarding his difficulties due to the tremors associated with his Parkinson's disease.  The Veteran testified that he had to switch to an electric toothbrush because he could no longer use a manual one without jabbing the roof of his mouth.  The Veteran testified that usually someone will make him coffee the night before so he can just put it in the microwave, because trying to pour coffee is a chore for him.  The Veteran further testified that he now has to drink all liquids from a cup with a lid and a straw.  He indicated that while sometimes he can make his own meals, they are usually foods that require little-to-no preparation besides putting the food in the microwave, so he does not have to cook.  He stated he will only use paper plates, and that his family or friends will usually do the cooking and cleanup for him.  The Veteran further testified that he needs a friend to cut his food up for him, and that there are times where toward the end of a meal his friend will need to feed him.  The Veteran also stated that he cannot perform household chores, but that a friend would come in and clean his house for him three times per week.  The Veteran also stated he has a service come to take care of his yard and perform snow removal.  The Veteran indicated he was able to bathe himself, and he was able to dress himself, though he would usually wear shirts that did not have buttons or snaps because he could not do them himself, and that his shoes have zippers because he found it was becoming harder to tie his shoes.  The Veteran stated his most compelling needs were cooking and writing, and he now has a signature stamp because he can no longer sign his name.  The Veteran further testified that his adult son would come over at least four-to-five times per week and cook and make extra meals for the Veteran, as well as perform any necessary chores or maintenance around the house.

At the June 2012 DRO hearing, the Veteran's friend, T.W., testified that she spends at least two hours every morning with the Veteran.  T.W. testified that she will usually get the Veteran's meal and coffee for him, cut up his food, and on numerous occasions she has fed him and helped him to finish a meal because of his difficulty using utensils due to his tremors.  She also stated the local coffee shop now automatically gives the Veteran his coffee in a cup with a lid and a straw, will carry it over to him, and the Veteran has to be positioned at the table so that he can drink from the straw without having to pick up the cup because otherwise he ends up spilling or dropping the cup.  T.W. further testified that a mutual friend, T.S., helps the Veteran at home with chores, cleaning, and does a lot of cooking for the Veteran because he cannot make himself a normal, full meal in front of a stove, and he is unable to perform daily house chores.

In July 2012 statements, the Veteran stated he can no longer perform simple everyday tasks without the assistance of another person due to his tremors.  For instance, the Veteran indicated he cannot change a lightbulb, plug anything in, butter his toast, cook, do dishes, use tools, or clean his house.  The Veteran also stated that he cannot shave, comb his hair, has trouble putting toothpaste on his toothbrush and brushing his teeth, and he cannot clip his own nails or tie his own shoes.  He also stated he has to have others write or type for him, and swipe his debit card at the store.  He indicated when he tries to grab an object it often falls, and then he has trouble picking it up, and that he has trouble doing his own grocery shopping.  The Veteran further indicated he has trouble walking because of balance problems, and difficulty doing his own laundry because he cannot put the soap in and cannot fold his clothes.

Upon a July 2012 VA examination, the VA examiner stated the Veteran's diagnoses included Parkinson's disease, hypertension, and type II diabetes mellitus.  The VA examiner indicated the Veteran experiences dizziness weekly but not daily, and his imbalance affects his ability to ambulate occasionally.  The examiner stated the Veteran is unable to perform self-feeding.  Regarding the Veteran's upper extremities, he had marked impairment in the ability for self-feeding, and some difficulty in the ability to dress and undress, self-bathe, self-groom, and toileting.  Regarding the Veteran's bilateral lower extremities, he had muscle weakness, atrophy, and lack of coordination, as well as difficulty standing on his left lower extremity.  See July 2012 VA aid and attendance or housebound examination report.  On a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the VA examiner stated the Veteran has a marked tremor of his upper extremities, right greater than left.  The Veteran was reported as having difficulty dressing and feeding himself, and that he ate most of his meals with support friends who would help him eat.  The VA examiner further stated the Veteran's lower extremities tire easily, he ambulates with a shuffling gait, and he is limited to one-to-two blocks at most.  The VA examiner opined that these limitations are all due to the Veteran's Parkinson's disease.

The Veteran has submitted a significant number of statements from friends and family members outlining their observations of the Veteran's difficulties due to his Parkinson's disease tremors, and how they will help the Veteran with everyday tasks he can no longer perform himself.  These letters outline how due to the Veteran's upper extremity tremors, he needs someone to prepare his food for him, carry the food, cut it, and often feed him, and then others will have to wash any dishes or silverware.  They also discuss how the Veteran must drink from a cup with a lid and straw, and if he holds a drink he must use two hands.  They also indicate he can no longer write, how it is hard for him to even get his signature stamp in the right place without help, and how they will often have to help him dial the telephone, drive his vehicle for him, and support him when he loses his balance and they are afraid he will fall.  Finally, these statements support the Veteran's contentions that he needs others to help him with chores in and around the house, to cut his hair and shave, as well as to open and dispense his prescribed medications.  See, e.g., July 2012 daughter, A.B., letter (Veteran cannot feed himself because of his shaking); July 2012 son letters (Veteran can hardly take a bite of food himself, danger to himself if tries to cook, balance issues and fall risk); July 2012 C.D. letter (help dialing phone, loss of balance); July 2012 A.C. letter (cuts Veteran's hair and shaves him, also performs yard maintenance and snow removal); July 2012 S.B. letter (brother-in-law); July 2012 A.L. letter (sister); July 2012 D.M.H. letter (registered nurse, who attests the Veteran is unable to feed himself); July 2012 T.W. letter; July 2012 W.A. letter; July 2012 T.K.S. letter; July 2012 daughter-in-law letters; November 2010 daughter letter (S.H.).

Finally, the Veteran's VA treatment records indicate that upon recommendations by the Veteran's treating neurologist, VA has approved and paid for home health care workers to assist the Veteran with his activities of daily living.  Upon a July 2012 VA neurology consultation, the Veteran reported he has difficulty eating by himself, buttoning his shirt, tying his laces, combing his hair, drinking from a cup, using a spoon, or writing because of his tremors.  The VA neurologist noted the Veteran has a tremor of both hands at rest and with activity, and that he has difficulty with balance.  At that time, a referral for a home health aid was made.  A July 2012 VA community nurse health consultation note indicates the Veteran's severe tremor was impacting his ability to prepare meals, housekeeping, dressing, and shaving.  At that time the Veteran reported his son would come over in the evening to help him, so he requested help from a home health aide with chores and meal services only, but refused a bath aide.  Home health care services were approved for three visits per week, up to two hours per visit, for six months.  In February 2013, an addendum to the July 2012 consultation note indicated that the Veteran was dependent in dressing and shaving, but at that time he still only allowed homemaker services as previously approved.  

Upon a February 2013 VA neurology visit, the Veteran's treating neurologist noted the Veteran's tremor was worse on rest and on action, and that he was experiencing a worsening of his balance.  The Veteran reported his son had moved in with him to assist with cooking, driving, and grocery shopping.  The neurologist noted the Veteran has trouble with activities of daily living, especially cutting his food.  The VA neurologist stated the Veteran would benefit from additional home health care hours, and requires help with cooking, cleaning, and bathing, as the Veteran's son has to provide the additional assistance in all these areas.  The VA neurologist also stated the Veteran would benefit from a home assessment for safety.

A February 2013 addendum to the July 2012 community nurse health consultation note referenced the February 2013 neurology note and findings.  The practitioner indicated the Veteran reported his son had moved in to help the Veteran with bathing, shaving, transferring, transportation, and errands, but the son had to go back to work.  The practitioner stated the Veteran would continue to have his son help him with bathing, but that he needed someone in the mornings to get him some breakfast and something he could take out of the refrigerator for lunch.  The Veteran also requested to keep his afternoon help for evening meals and housework.  Additional home health care visits of six visits per week for one hour per visit were approved.

Upon a March 2013 VA primary care mental health consultation, the Veteran reported his Parkinson's disease was getting worse in that he experienced tremors, problems with balance, slow movements, and postural instability.  The Veteran reported on his better days he may be able to cook, drive, or go for a walk, but that on his bad days he needed help being fed his meals and he could not walk.  The Veteran reported his adult son had recently moved in to help prepare his meals, help with baths, and do grocery shopping.  The Veteran also reported receiving help from others to cut his food.

In July 2013, an addendum to the July 2012 community nurse health consultation note indicated the Veteran reported he was not utilizing all of his six, one-hour morning visits, and that he wanted to use two of the visits for evening meals instead, as his son was now working longer hours.  It was determined that this arrangement was covered under his approved services.  An August 2013 VA community residential care consultation note indicated that at that time, the Veteran's son was still living with him to help him with bathing, shaving, transferring, transportation, and errands.  The Veteran requested to continue having his son help him with bathing, but a home health aide for help with breakfast and lunch in the mornings, and afternoon help for evening meals and housework.  The Veteran's home health care plan was approved for another six month period.

An October 2013 VA neurology note includes the Veteran's report that he felt he could benefit from additional assistance with shopping and for basic supplies, maybe four more hours of home health care per week.  However, in October 2013, the community nurse health note addendum indicates the home health care agency reported the Veteran was not utilizing all of his approved hours and visits, and that the Veteran's family still resided with and was helping the Veteran.  Accordingly, it was discussed with the Veteran how to utilize all of his currently approved time between the home health aides and his family members.

As of March 2014, an addendum to the community health nurse consultation noted the Veteran's son was still helping the Veteran with bathing, shaving, and transferring, but the Veteran requested continuing help with meal preparation and homemaker services.  The practitioner noted the home health care agency reported they were not going to the Veteran's home on weekends, but some days needed more than two hour visits.  Accordingly, the approval for home health care services was changed to up to three hours per day, for up to 12 hours per week.

Based on the above, the Board finds the totality of the evidence of records is at least in equipoise as to whether the Veteran requires regular aid and attendance of another person when caring for his daily personal needs of preparing food, eating and drinking, bathing and hygiene, and medication management due to his service-connected impairments due to Parkinson's disease.  Accordingly, the Board finds the evidence of record more nearly approximates that due the service-connected impairments due to Parkinson's disease, the Veteran is unable to keep himself ordinarily clean and presentable, and unable to feed himself through loss of coordination of his upper extremities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran needs regular aid and attendance of another person due to the service-connected impairments due to Parkinson's disease, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, as the compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


